IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

TROY TUTEN,                          NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-4538

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed September 25, 2017.

An appeal from the Circuit Court for Clay County.
Don H. Lester, Judge.

Andy Thomas, Public Defender, and Megan Long, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Daniel R. Krumbholz, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, WETHERELL, and ROWE, JJ., CONCUR.